Citation Nr: 1452376	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-19 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral sensori-neural hearing loss (SNHL).

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1965.

These matters come before the Board of Veterans' Appeals (Board), on appeal from an April 2011 rating decision which denied service connection for bilateral hearing loss, bilateral tinnitus, bilateral knee disabilities and low back disability.  The Veteran submitted a notice of disagreement (NOD) as to all claims, and in March 2012, the RO issued a statement of the case (SOC).  In July 2012, the Veteran filed his formal appeal with respect to the claims for hearing loss and tinnitus, along with additional evidence.  On July 30, 2012, the RO issued a supplemental statement of the case (SSOC), addressing only the hearing loss and bilateral tinnitus claims.  The Veteran did not formally appeal the claims relating to bilateral knee disabilities and low back disability.  Thus, those claims are considered closed and are not before the Board at this time.

The Veteran submitted additional evidence and, by letter dated August 26, 2013, waived consideration of the evidence by the Agency of Original jurisdiction (AOJ) prior to Board review pursuant to 38 C.F.R. §§ 19.37 and 20.1304(c)(2014).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during service, with little exposure after service. 

2.  There is medical evidence indicating the Veteran's hearing loss and tinnitus are related to his military noise exposure.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral SNHL have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a)(2014).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II. Legal Criteria and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Generally, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such diseases may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for organic diseases of the nervous system and arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(6), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  SNHL is an organic disease of the central nervous system and, therefore, the provisions for presumption of service connection for chronic diseases apply to this claim.  

Where the veteran asserts entitlement to service connection for a "chronic disease" but there is insufficient evidence of a diagnosis in service or within one year after discharge, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the "chronic disease" is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013). For the reasons set forth below, the Veteran was not diagnosed with any chronic diseases within one year of separation from service, nor has there been evidence of continuity of symptomatology. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of being exposed to loud noise during service.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The veteran may establish the required nexus between current hearing loss disability and term of military service if he or she can show by competent evidence that the hearing loss disability resulted from the in-service acoustic trauma.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

As an initial matter, the Board notes that beginning in July 1994, private audiological testing revealed that the Veteran had bilateral SNHL for VA compensation purposes.  Further, the Veteran's DD Form 214 shows that he served as an engine repairman and mechanic, and the Veteran has stated he was exposed to loud noise while listening to engines to detect defects.  The Veteran is both competent and credible to report that he was exposed to loud noise in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997).  Therefore, the Board here concedes that based upon the Veteran's MOS and the Veteran's own statements, he was exposed to at least some level of acoustic trauma in service.  

The question remains whether the Veteran's bilateral SNHL and bilateral tinnitus are due to noise exposure during service.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that it is.

The evidence of record includes the Veteran's STRs, a VA audiological evaluation, numerous private audiological evaluations, and the Veteran's own statements.  STRs do not reflect any complaints, diagnosis, or treatment for hearing problems during service.  The Veteran's service entrance exam revealed normal hearing.  At separation, a shift in hearing to 25 decibels was noted for the left ear in the 4000 hertz range, but did not constitute impaired hearing for VA purposes.  There is no evidence to indicate that hearing loss manifested to a compensable degree one year following separation from service in 1965.

In October 2011, the Veteran was afforded a VA audiological evaluation.  At that time, the audiologist observed that the Veteran was exposed to loud engine noise 6 to 8 hours per day.  Although he was given ear plugs for hearing protection, he did not always use it so he could evaluate the performance of the engines.  He was not in combat.  As a teacher, the Veteran's post occupational noise exposure was limited to recreational snowmobiles and outboard motors.  He also reported his brother wore hearing aids.  The audiologist concluded based on normal hearing at the time of separation, that it was less likely than not the Veteran's SNHL was related to service.  She stated that it was unclear what may have affected the Veteran's hearing loss, but suggested it may have been affected by genetics, occupational and recreational noise, and aging. 

In August 1994, the Veteran had an audiological evaluation at West Central Community Center.  At the time, the Veteran was 50 years old.  The Veteran indicated he had difficulty hearing his students in class and had constant bilateral tinnitus which sounded like crickets.  He did not report any vertigo or dizziness.  Test results indicated moderate to severe bilateral SNHL in the high frequencies, from 3000 to 8000 hertz, but word recognition scores were excellent if words were presented above normal conversational level.

In August 1997, at age 53, the Veteran was seen at the Audiology Center for another audiological evaluation due to increased hearing difficulties.  He reported gradual hearing loss in both ears and chronic tinnitus which had not changed over time.  The Veteran denied any past or present history of noise exposure.  Test results were noted to show significant worsening in the 2000 to 3000 hertz range.  The right word recognition scores had significantly decreased also.  During another evaluation in May 1998, it was noted the Veteran's chronic bilateral tinnitus continued but appeared to be stable.  There was no history of ear pathology noted.

In June 2012, the Veteran received a private audiological evaluation in connection with his claim.  Dr. J. reviewed the Veteran's STRs, VA and private audiological evaluations, and noted the Veteran's history of noise exposure, including active service noise, and two years of occasional goose hunting using a rifle.  Tinnitus was noted to be constant and high pitched over many years.  Impressions were bilateral SNHL with poor right discrimination, likely related to noise exposure, and tinnitus.  He concluded that the Veteran's progressive hearing loss was primarily due to heavy equipment and other military noise exposure in the 1960's.  Goose hunting was reported but was considered minimal, once per week for 4 weeks during two years.  His occupation as a teacher and carpet layer were not related to any noise exposure.

In December 2012, Dr. J. wrote an additional letter regarding the Veteran's SNHL, offering an opinion based on a review of the Veteran's claims file, clinical records and statements.  History was described as above.  He first noted from the Veteran's STRs that the shift during service (25 decibel loss at 4000 hertz) would be considered a borderline loss.  However, no testing was done above 4000 hertz, where noise induced SNHL often initiates.  From his own clinical records, Dr. J. observed that the Veteran had rare noise exposure following service, but had binaural high pitched ringing "for years", contrary to conclusions in the SOC.  The doctor noted the close association between hearing loss and tinnitus.  He concluded by saying that it is impossible to prove when hearing loss actually began, but stated that in his estimation, he believed such significant hearing loss in a healthy 68 year old would most reasonably be related to service, where the bulk of his noise exposure occurred.  He also stated that three years of noise exposure can cause high frequency loss which could have been the primer for progressive loss later.  He noted research demonstrating that noise trauma leads to future SNHL.

The Veteran's lay statements in support of his claim are limited to recounting his history of noise exposure while working on engines for hours at a time, which is conceded, and noting very little post service occupational noise exposure.

The Board observes that the first documented complaint of hearing loss arose in 1994, around age 50, when private audiological testing revealed significant hearing loss in the 3000 to 8000 hertz range.  While there is no audiological testing evidence to determine exactly when the Veteran met the threshold for bilateral SNHL for VA purposes, it is a progressive condition and clearly began prior to 1994.  Additionally, the Veteran has consistently stated that he had ringing in his ears for many years.

The Board finds that the record, as it currently stands, contains evidence both for and against the claim.  With respect to audiological testing, the Board finds the VA audiologist's opinion to be less persuasive than the private audiology opinion.  The VA audiologist observed that there was no evidence the Veteran experienced hearing loss or tinnitus during service or within one year following service, and thus concluded those disabilities were less likely than not related to service.  However, she did not address the Veteran's statements reporting ringing in his ears over many years, the degree of SNHL noted in 1994 when the Veteran was 50 years old, or the lack of occupational noise exposure following service.  The audiologist merely observed that though she could not explain the hearing loss, it could be due to genetics, recreational noise, and aging.

In contrast, Dr. J. discussed the Veteran's hearing loss due to noise exposure being mostly in the higher frequencies, the degree of SNHL experienced by a person the Veteran's age, the lack of noise exposure following service, the consistent reports of tinnitus, and the relationship between the two conditions.  He concluded that the hearing loss and tinnitus likely were due to noise exposure during service as no other significant post service noise exposure was indicated.

Upon review of the record, the Board finds that the evidence regarding the issue of whether the Veteran's hearing issues are related to his active service, is in relative equipoise, i.e., about evenly balanced for and against the claim.  Namely, the Veteran had a diagnosis of SNHL at a relatively early age, had little to no post-occupational noise exposure, reported ringing in his ears for many years, and that tinnitus commonly occurs in conjunction with SNHL.  In these situations, the Veteran is given the benefit of the doubt.  Consequently, the Board finds that the Veteran's bilateral SNHL and bilateral tinnitus are due to noise exposure in active service and service connection is warranted.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral SNHL is granted.

Entitlement to service connection for bilateral tinnitus is granted.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


